DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
 This Office Action is in response to an amendment filed on 6/9/2022. As directed by the amendment, claims 7 were canceled, claims 1, 3, 6, 9-17, and 19 were amended, and no new claims were added. Thus, claims 1-6 and 8-19 are pending for this application.
 
EXAMINER’S AMENDMENT
  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Protas on 6/16/2022.
The application has been amended as follows: 
In the claims:
In claim 1 line 2, “the lower surface” has been changed to --a lower surface--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the massage head of claim 1 such that, as recited in claim 1, the massage head includes one at least of said active members being formed of a flap hinged within the housing and capable of being pivoted to bring the free lower edges of said active members closer to each other or to draw them away from each other along a displacement direction wherein said at least one flap is assembled on a support, said support having an end one of its ends hinged in the housing, said support being provided with a member capable of cooperating with the cam track.
The closest prior art of record are: Chung (KR100786655B1), Tseng (US 2007/0255188) and Ishikawa (US 2018/0133095).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the massage head of claim 1. Specifically, the prior art of record does not disclose the massage head includes one at least of said active members being formed of a flap hinged within the housing and capable of being pivoted to bring the free lower edges of said active members closer to each other or to draw them away from each other along a displacement direction wherein said at least one flap is assembled on a support, said support having an end one of its ends hinged in the housing, said support being provided with a member capable of cooperating with the cam track.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785